*550Said subdivision (a) of item 14 requires plaintiff to set forth the names and addresses of her employees, but only as to those who, it is alleged, were induced to send orders directly to defendant instead of to plaintiff. Since the special damages sought by plaintiff are alleged to have been caused by defendant’s conduct in inducing plaintiff’s employees to send orders directly to defendant, the defendant is entitled to a bill of particulars giving the names and addresses of those persons who were so induced (Santoro v. Star & Crescent Milling Co., 244 App. Div. 750; Hainbach v. York Feather & Down Corp., 273 App. Div. 814; Kosiorek v. Hodgkinson, 278 App. Div. 852). Plaintiff’s time to serve the bill of particulars pursuant to defendant’s demand as thus modified, is extended until 20 days after entry of the order hereon. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.